DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-11, 14, 16-17 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Okazaki et al. (US Patent No. 8,447,161 B2).
In considering claim 1, Okazaki et al. discloses all the claimed subject matter, note 1) the claimed  an acquisition unit configured to acquire a temperature of an imaging apparatus is met by the temperature sensor 161 which measures a temperature associated with or of a case of the digital camera 100 (Figs. 3-4, col. 4, lines 10-47), 2) the claimed at least memory and at least one processor which function as: a calculation unit configured to calculate a time limit for recording a moving image based on the temperature acquired by the acquisition unit is met by the controller 130 which calculates a remaining recording time for moving image recording based on a temperature in the case measured by the temperature sensor 161 (Fig. 3, col. 8, lines 34-53), and 3) the claimed a control unit configured to perform control to display the time limit on a display unit in a standby state where a moving image is not recorded in a moving image recording mode is met by the controller 130 which displays the remaining recording time on the LCD monitor 123 (Figs. 6-7, col. 6, lines 19-39 and col. 9, line 4 to col. 10, line 58).  
In considering claim 2, the claimed wherein the control unit performs control to display the time limit on the display unit together with a live view image that is being captured by an image capturing unit of the imaging apparatus is met by the controller 130 which displays the remaining recording time on the LCD monitor 123 (Figs. 6-7, col. 6, lines 19-39 and col. 9, line 4 to col. 10, line 58).  
In considering claim 3, the claimed wherein the calculation unit calculates the time limit based on the temperature acquired by the acquisition unit and an image quality setting of a moving image to be recorded is met by the controller 130 which calculates a remaining recording time for moving image recording based on a temperature in the case measured by the temperature sensor 161 (Figs. 3-5, col. 7, line 2 to col. 8, line 53).  
In considering claim 4, the claimed wherein, in a recording state where a moving image is recorded in the moving image recording mode, the control unit performs control to stop the recording of the moving image in response to a lapse of the time limit displayed on the display unit in the standby state from a time when the recording of the moving image is started is met by the controller 130 which terminates the moving image recording operation (Figs. 6-7, col. 6, lines 19-39 and col. 9, line 43 to col. 10, line 28).  
In considering claim 5, the claimed wherein, in a case where the - 34 -10204065US01 recording of the moving image is stopped in response to the lapse of the time limit, the control unit performs control to display on the display unit a notification indicating that the recording of the moving image is stopped, and then turn off the imaging apparatus in response to a lapse of a predetermined time is met by the controller 130 which predetermines a warning temperature (first threshold value) whether to provide a warning forming that the temperature soon reaches the recording stop temperature (Fig. 7, col. 9, line 43 to col. 10, line 28).  
In considering claim 6, the claimed wherein, in the standby state, the control unit performs control to display on the display unit a shorter time between the time limit and a recordable time calculated based on a remaining capacity of a recording medium for recording a moving image is met by the controller 130 which displays remaining recording time which is calculated based on the storage capacity of the memory card 140 (Figs. 6-7, col. 9, line 4 to col. 10, line 28).  
In considering claim 7, the claimed wherein, in a case where recording of a moving image is stopped in response to a lapse of the recordable time, the control unit performs control to display on the display unit a notification indicating that the recording of the moving image is stopped, and then, in response to satisfaction of a predetermined condition, transition to the standby state is met by the controller 130 which terminates the moving image recording operation (Figs. 6-7, col. 6, lines 19-39 and col. 9, line 43 to col. 10, line 28).  
In considering claim 8, the claimed wherein, in a case where the standby state transitions to a recording state where a moving image is recorded in response to a recording start instruction being given by a user, the control unit performs control to display a time elapsed after the recording start instruction is given, as a recording time on the display unit in place of the time limit displayed in the standby state is met by the controller 130 which displays the remaining recording time on the LCD monitor 123 (Figs. 6-7, col. 6, lines 19-39 and col. 9, line 4 to col. 10, line 58).  
In considering claim 9, the claimed wherein the control unit performs control to display the elapsed time displayed in the recording state in a count-up format is met by the display “5 sec” as the elapsed time (count-up) displaying in the lower right portion of the LCD monitor 123 (Fig. 7, col. 9, line 43 to col. 10, line 58).  
In considering claim 10, the claimed wherein, in a recording state where a moving image is recorded, the control unit performs control to, in response to a - 35 -10204065US01 time obtained by subtracting a time elapsed from a time when the recording of the moving image is started from the time limit displayed in the standby state becoming less than or equal to a predetermined time, display a warning indicating that a time in which the moving image can be recorded is running out is met by the controller 130 which may display a message that suggests changing the moving image recording mode to another, on the LCD monitor 123 (Fig. 9, col. 13, line 43 to col. 14, line 26).  
In considering claim 11, the claimed wherein the calculation unit calculates as the time limit a time until the temperature acquired by the acquisition unit reaches a first temperature, and wherein, in a case where the temperature acquired by the acquisition unit reaches a second temperature higher than the first temperature in a recording state where a moving image is recorded, the control unit performs control to stop the recording of the moving image even in a case where the time limit has not elapsed is met by the controller 130 which predetermines a warning temperature (first threshold value) whether to provide a warning forming that the temperature soon reaches the recording stop temperature (Fig. 7, col. 9, line 43 to col. 10, line 28).  
In considering claim 14, the claimed wherein, in a case where the temperature acquired by the acquisition unit is a temperature lower than a third temperature lower than a first temperature in the standby state, the control unit performs control to display, between the time limit and a recordable time calculated based on a remaining capacity of a recording medium, the recordable time on the display unit regardless of the time limit is met by the controller 130 which displays remaining recording time which is calculated based on the storage capacity of the memory card 140 (Figs. 6-7, col. 9, line 4 to col. 10, line 28).  
In considering claim 16, the claimed wherein, in a case where an instruction to stop recording of a moving image is given by a user, the control unit performs control to stop the recording of the moving image even in a case where the time limit has not elapsed is met by the moving image recording button 206 is to be pressed by a user (col. 6, lines 19-39).  
In considering claim 17, the claimed further comprising: an image capturing unit; and a viewfinder, wherein the display unit is visually confirmed within the viewfinder, and wherein the acquisition unit acquires the temperature of the imaging apparatus including the image capturing unit is met by the digital camera 100 (Figs. 1-3, col. 2, line 53 to col. 3, line 30 and col. 15, lines 14-22).  
In considering claim 19, the claimed further comprising a communication unit configured to communicate with the imaging apparatus, wherein the control unit remotely controls the imaging apparatus via the communication unit is met by the controller 130 bus (Fig. 9, col. 13, line 43 to col. 14, line 26).
Claim 20 is rejected for the same reason as discussed in claim 1 above.
Claim 21 is rejected for the same reason as discussed in claim 1 above.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki et al. (US Patent No. 8,447,161 B2).
In considering claim 12, Okazaki et al. disclose all the limitations of the instant invention as discussed in claims 1 and 11 above, except for providing the claimed wherein the first temperature is 46°C. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the first temperature at 46°C as a design choice in selecting appropriate temperature for the system.
In considering claim 13, Okazaki et al. disclose all the limitations of the instant invention as discussed in claims 1 and 11 above, except for providing the claimed wherein the second temperature is 80°C. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the first temperature at 80°C as a design choice in selecting appropriate temperature for the system.
In considering claim 15, Okazaki et al. disclose all the limitations of the instant invention as discussed in claims 1 and 14 above, except for providing the claimed wherein the third temperature is - 36 -10204065US0115°C. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the first temperature at 15°C as a design choice in selecting appropriate temperature for the system.
6.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Okazaki et al. (US Patent No. 8,447,161 B2) in view of Nakahira et al. (US Patent No. 8,582,021 B2).  
In considering claim 18, the claimed wherein the acquisition unit acquires the temperature of the imaging apparatus including the image capturing unit is met by the temperature sensor 161 which measures a temperature associated with or of a case of the digital camera 100 (Figs. 3-4, col. 4, lines 10-47 of Okazaki et al.). However, Okazaki et al. explicitly do not disclose the claimed wherein the display unit is provided in an electronic device different from the imaging apparatus including an image capturing unit. Nakahira et al. teach that the camera body 2 comprises a DSP2 performing predetermined image processing to image data generated in the lens unit 1 to store it as an image file or display the image data on a display DL, a stroboscopic unit ST, an SDRAM to store image files, a memory card throttle MT to mount an external memory, an AV jack AV to output image data to an external display device (Fig. 2, col. 3, line 57 to col. 4, line 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the external display as taught by Nakahira et al. into Okazaki et al.’s system in order to allow the user to visually view the video image.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Suzuki (US 2007/0285542 A1) discloses camera.
	Okazaki et al. (US Patent No. 8,666,221 B2) disclose imaging apparatus.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 1, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422